Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-7, 9, 12-15, 17-18 and 20-26 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the n-bridge metal is formed on the p-type structure and on sidewall of the opening in the p-type structure and the active-region, and the n-bridge metal does not electrically connect the mini n-contact of any of the mini chips to the mini p-ohmic contact of any of the mini chips”. 

Regarding claim 21. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the n-bridge metal comprises a light reflective layer facing the p-type structure, a diffusion blockage layer formed on the light reflective layer, a current conduction layer formed on the diffusion blockage layer, and an outer layer formed on the current conduction layer for adhesion to a dielectric layer”. 

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the n-bridge metal is formed on the p-type the n-bridge metal forms an omnidirectional reflector (ODR)”. 

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the mini chips have the same size with a square or rectangular shape when viewed from top, the mini n-contact is formed at a corner of each of the mini chips, respectively, and corners of neighboring mini chips occupied by the mini n-contact are not adjacent to each other”. 

Regarding claim 24. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the mini chips have the same size with a square or rectangular shape when viewed from top, every four neighboring mini chips have their respective mini n-contacts clustered and merged into a single mini n-contact at adjacent corners thereof”. 

Regarding claim 25. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first dielectric layer formed on the p-type structure and on sidewall of the opening in the p-type structure and the active-region, and the n-bridge metal is formed on the first dielectric layer, the first dielectric layer is UV reflective”. 

Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second dielectric layer is formed on the n-the mini p-bonding pads contact the mini p-ohmic contacts through openings in the second dielectric layer, respectively”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826